Exhibit 10.1

 

 

RESIGNATION AGREEMENT AND GENERAL RELEASE

THIS AGREEMENT is entered into to be effective as of this 9th day of October,
2015, by and between Thad Perry, for and on behalf of himself and his
successors, heirs, family and assigns (“Perry”), and CFBank, a federally
chartered savings association (“CFBank”);

WHEREAS, the purpose of this Agreement is to set forth certain understandings
which have been reached between Perry and CFBank;

WHEREAS, Perry has been an employee of CFBank; 

WHEREAS, after discussion between Perry and CFBank, the parties have concluded
that it would be in Perry’s best interest to pursue employment opportunities
elsewhere; and

WHEREAS, both Perry and CFBank desire to end the employment relationship between
them with a minimum of hardship to Perry and disruption to CFBank.

NOW, THEREFORE, IT IS AGREED AS FOLLOWS:

1.  Perry shall be permitted to resign his employment with CFBank effective at
the close of business on October 9, 2015 (the “Resignation Date”).  Perry’s
resignation as an employee of CFBank will also constitute his resignation as an
officer of both CFBank and Central Federal Corporation and his resignation from
the Loan Committee and any other committee of CFBank and/or Central Federal
Corporation on which he serves by virtue of his employment with CFBank.

2. CFBank will pay to Perry his base salary from and after the Resignation Date
through July 9, 2016 (the “Severance Period”), less all applicable payroll
deductions, including deductions for federal, state, local and Social Security
taxes.  Except as expressly provided herein, Perry will not be entitled to
receive any other benefits, including but not limited to any bonus payment, from
CFBank or Central Federal Corporation following the Resignation Date.



--------------------------------------------------------------------------------

 

3. CFBank agrees to reimburse Perry in the amount of Five Thousand Dollars
($5,000.00) or less, for actual costs incurred by Perry for outplacement
services actually used by Perry from his Resignation Date through July 9,
2016.  In order to be eligible for this reimbursement, Perry must use an
outplacement service approved in advance by CFBank, which approval shall not be
unreasonably withheld.  CFBank will not pay cash to Perry in lieu of the
outplacement services.

4. The entire unvested portion of any Incentive Stock Options previously awarded
to Perry under the Central Federal Corporation 2009 Equity Compensation Plan, as
amended (the “Equity Plan”), shall immediately vest on the Resignation Date, and
all such Incentive Stock Options shall be exercisable in accordance with the
terms of the Equity Plan and the applicable option award agreement(s); provided,
however, that notwithstanding the terms of the Equity Plan or any option award
agreement to the contrary, all such Incentive Stock Options shall remain
exercisable  until the expiration of the applicable option term(s).  In
accordance with the Equity Plan and applicable law,  any Incentive Stock Options
that are exercised by Perry after three months following the Resignation Date
will be treated as nonqualified stock options at the time of exercise.

5.  Perry shall resign as a member of the Boards of Directors of CFBank and
Central Federal Corporation, upon execution of this Agreement.

6. Immediately upon the Resignation Date, Perry shall return to CFBank any and
all property of CFBank in his possession including, but not limited to, keys,
equipment, all documents and computer files.  Perry agrees that he shall not
take, copy, use or reveal to any person in any form or manner, any documents,
computer files or information which CFBank deems confidential or proprietary,
including, but not limited to, financial information, business and strategic
plans, and other confidential materials or information.



-  2  -

--------------------------------------------------------------------------------

 

7. Perry hereby releases and forever discharges CFBank, its operating companies
or entities, subsidiary companies or entities, its parent companies or entities
(including but not limited to Central Federal Corporation), its affiliated
companies or entities, their shareholders, officers, directors, trustees,
employees, associates, agents, benefit plans, successors and assigns (the
“Released Parties”) from any and all claims, demands or rights of action which
exist as of the date this Agreement is executed, whether contractual, common law
or statutory, whether known or unknown, including but not limited to claims
which may in any way relate to Perry’s employment and association with CFBank or
the termination of that employment and association, including, but not limited
to claims arising under the Age Discrimination in Employment Act.

8. Perry shall keep confidential and not disclose to any person or any entity or
encourage or facilitate the disclosure to any person or entity the terms of this
Agreement, including but not limited to the monetary amount of this Agreement. 

9. Perry shall not voluntarily make any oral or written statements or reveal any
information to any person, company, or agency which may be construed to be
negative, disparaging or damaging to the reputation or business of any of the
Released Parties, or which would interfere in any way with CFBank’s business
relations with the general public.

10. Perry acknowledges that he has been advised by this writing to consult with
an attorney and has had the opportunity to take at least 21 days in which to
review and consider this Agreement and to consult with legal counsel with
respect thereto.  Perry further acknowledges that he has entered into this
Agreement voluntarily and of his own free will.  Perry acknowledges his right to
revoke this Agreement within seven days following the execution hereof by giving
written notice thereof to CFBank.  In the event of such revocation, this
Agreement shall become null and void and no party hereto shall have any rights
or obligations hereunder.



-  3  -

--------------------------------------------------------------------------------

 

11. This Agreement shall not be construed in any manner as an admission by
CFBank that it has violated any law, policy or procedure or acted wrongfully
with respect to Perry or any other person, or that Perry has any rights
whatsoever against CFBank.  Perry acknowledges that CFBank specifically
disclaims any liability to Perry arising from his employment relationship with
CFBank or the termination of that relationship.

12.    This Agreement shall be construed under the laws of the State of Ohio.

13.  If any amount otherwise payable to Perry pursuant to this Agreement is
prohibited or limited by any statute, regulation, order or similar limitation in
effect at the time the payments would otherwise be paid, including, without
limitation, the requirements of 12 U.S.C. §1828(k) and/or 12 C.F.R. Part 359 (a
“Regulatory Limitation”): (i) CFBank shall pay the maximum amount that may be
paid under the Regulatory Limitation; and (ii) shall use commercially reasonable
efforts to obtain the consent of the appropriate agency or body to pay any
amounts that cannot be paid due to the application of the Regulatory
Limitation. 

14.   For federal income tax purposes, the payments and other benefits provided
under this Agreement are intended to comply with, or be exempt from, the
requirements of Section 409A of the Code, and this Agreement shall be
interpreted, operated and administered in a manner consistent with this
intention.





-  4  -

--------------------------------------------------------------------------------

 



 

Signed as of this 30th day of October, 2015.

 

/s//s/ Thad Perry

Witness     Thad Perry

 

 

CFBank

 

 

/s/By: /s/ Robert E. Hoeweler

WitnessRobert E. Hoeweler

 

Its:   Chairman, Board of Directors 

 

 



-  5  -

--------------------------------------------------------------------------------